THE COURT.
On November 19, 1941, the transcripts on appeal were filed in this court. Thereafter, the time for filing briefs having elapsed, and no extensions of time for such filing having been requested, an order to show cause why the appeal should not be dismissed was issued, returnable February 25, 1942. On the latter date there was no appearance for appellant, either by brief or otherwise.
Therefore, pursuant to the provisions of section 3, rule V, Rules for the Supreme Court and District Courts of Appeal, the appeal from the judgment herein hereby is dismissed.